UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

JUSTIN JAMES MEDING,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                   18-CV-6532S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Justin James Meding brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied his applications for disability insurance benefits under Title II of the

Act and supplemental security income under Title XVI of the Act. (Docket No. 1). The

Court has jurisdiction over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff protectively filed his applications with the Social Security

Administration on February 26, 2015. Plaintiff alleged disability beginning June 20, 2014,

due to anxiety, bipolar disorder, depression, and agoraphobia. (R. 1 at 68, 219.) Plaintiff’s

applications were denied, and Plaintiff thereafter requested a hearing before an

administrative law judge (“ALJ”). On December 15, 2016, ALJ Rosanne Dummer

continued a scheduled videoconference hearing to allow Plaintiff to obtain representation.

On April 18, 2017, ALJ Dummer held a videoconference hearing at which Plaintiff,

represented by his attorney, appeared and testified. Vocational Expert Mark Pinti also

appeared and testified by telephone. At the time of the hearing, Plaintiff was 30 years


1   Citations to the underlying administrative record are designated as “R.”
old, with a twelfth-grade education and prior work experience as a laborer, front desk

clerk, cashier, and cook. (R. at 67, 76, 220.)

        3.      The ALJ considered the case de novo and, on April 27, 2017, issued a

written decision denying Plaintiff’s applications for benefits. (R. at 13-28.) On May 18,

2018, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R. at

1.) Plaintiff then filed the current action on July 17, 2018, challenging the Commissioner’s

final decision. 2

        4.      Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 10, 13.) Plaintiff filed a response on May

13, 2019 (Docket No. 14), at which time this Court took the motions under advisement

without oral argument. For the reasons that follow, Plaintiff’s motion is denied, and

Defendant’s motion is granted.

        5.      A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the


2The ALJ’s April 27, 2017 decision became the Commissioner’s final decision in this case when the Appeals
Council denied Plaintiff’s request for review.

                                                   2
Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      6.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      7.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R.

§§ 404.1520, 416.920. The Supreme Court of the United States recognized the validity

of this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-42, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119 (1987).

      8.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,
             the [Commissioner] next considers whether the claimant has
             a “severe impairment” which significantly limits his physical or

                                            3
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       9.     Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering his or her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66 (1983).

       10.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since June 20, 2014. (R. at 15.) At step two, the ALJ found that Plaintiff has the

severe impairments of anxiety and depression. Id. At step three, the ALJ found that



                                             4
Plaintiff does not have an impairment or combination of impairments that meets or

medically equals any impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(R. at 16.)

       11.     Next, the ALJ found that Plaintiff retains the residual functional capacity

(“RFC”) to perform a full range of work at all exertional levels, but with the nonexertional

limitations that that Plaintiff could

               understand, remember, and carry out instructions for routine,
               repetitive tasks commensurate with unskilled work. He could
               tolerate occasional brief and superficial task-related and work
               oriented contact with coworkers and supervisors; he could
               tolerate brief and superficial contact on a rare to none basis
               with the public. He could sustain attention and concentration
               for two-hour segments of time in an eight-hour day. [He] could
               adapt to changes in the work place for routine, repetitive
               tasks.

(R. at 17.)

       12.     At step four, the ALJ found that Plaintiff is unable to perform any past

relevant work. (R. at 26.) At step five, the ALJ found that there are jobs that exist in

significant numbers in the national economy that Plaintiff can perform. (R. at 26.)

Accordingly, the ALJ found that Plaintiff is not disabled. (R. at 27.)

       13.     Plaintiff argues that the ALJ’s final determination is not supported by

substantial evidence because (1) the ALJ erred in discounting the opinions of a

consultative examiner and of Plaintiff’s treatment providers and (2) the ALJ created a gap

in the record by giving no more than “some” weight to any opinion. (Docket No. 10-1 at 7,

13-14). For the reasons that follow, Plaintiff’s arguments are unavailing.

       14.     Plaintiff first argues that the ALJ erred in giving only limited weight to the

opinions of a consultative examiner and Plaintiff’s treatment providers. Defendant argues



                                              5
that the ALJ provided valid reasons for the weight she gave to all the opinions she

considered. Plaintiff’s argument is unavailing.

       15.    A treating physician’s opinion is entitled to controlling weight in cases where

that opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence.” 20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2). The reasons for denying a physician's opinion controlling

weight must be set forth in the ALJ's opinion. Id.

       16.    When a physician is not a “treating source,” the ALJ must consider (1) the

examination and treatment relationship, including its length, nature, and extent; (2) the

supportability of the opinion; (3) the consistency of the opinion with the record as a whole

(4) the specialization of the medical source; and (5) other factors, such as the source’s

knowledge of disability programs and his or her familiarity with the case record. 20 C.F.R.

§§ 404.1527(c), 416.927(c). An ALJ should consider the opinions of nonmedical sources,

such as social workers, based on the same factors. See Williams v. Colvin, No. 15-CV-

1619-FPG, 2016 WL 1466562, at *4 (W.D.N.Y. Apr. 14, 2016). As with medical sources,

an ALJ is “free to conclude” that the opinions of social workers or nurse practitioners are

“not entitled to any weight,” but the ALJ must explain that decision. Rivas v. Berryhill, No.

1:17-CV-05143 (ALC), 2018 WL 4666076, at *10 (S.D.N.Y. Sept. 27, 2018).

       17.    The ALJ is "entitled to weigh all of the evidence available to make an RFC

finding that [is] consistent with the record as a whole." Matta v. Astrue, 508 Fed. App’x

53, 56 (2d Cir. 2013) (summary order); see also 20 CFR § 404.1545(a)(3) (“[The ALJ] will

assess your residual functional capacity based on all of the relevant medical and other

evidence”). In doing so, “[t]he [ALJ] is entitled to rely not only on what the record says,



                                             6
but also on what it does not say.” Dumas v. Schweiker, 712 F.2d 1545, 1553 (2d Cir.

1983). “A lack of supporting evidence on a matter for which the claimant bears the burden

of proof, particularly when coupled with other inconsistent record evidence, can constitute

substantial evidence supporting a denial of benefits.” Barry v. Colvin, 606 Fed. Appx.

621, 622, (2d Cir. 2015) (summary order) (citing Talavera v. Astrue, 697 F.3d 145, 153

(2d Cir. 2012)).

         18.     Here, the ALJ gave “limited weight” to a consultative examiner’s opinion,

and “minimal weight” to treating sources insofar as they opined on Plaintiff’s work-

precluding conditions. (R. at 24, 25.) In all instances, the ALJ based her decision on the

proper factors.

         19.     Dr. Yu-Ying Lin examined Plaintiff on May 18, 2015, for a disability

assessment. Dr. Lin opined that Plaintiff was mildly limited in maintaining attention and

concentration, moderately limited in maintaining a regular schedule and performing

complex tasks, and moderately to markedly limited in relating to others and appropriately

dealing with stress. (R. at 291-93.) The ALJ gave limited weight to Dr. Lin’s opinion

because it was based on a one-time evaluation. (R. at 23). The ALJ additionally noted

that Dr. Lin’s findings of moderate to marked limitations in maintaining a schedule, relating

adequately with others, and dealing with stress were inconsistent with the Plaintiff’s ability

to care for his infant son. Id. 3 The nature and length of treatment relationship and the

consistency of the opinion with the rest of the record are proper factors for an ALJ to

consider, and the ALJ did not err in considering them here.



3While   Plaintiff testified at the hearing that he did not care for his son while his fiancée worked, (R. at 45-
46), he told Dr. Lin on May 18, 2015 that he spent his days caring for his son. (R. at 290.) He also explained
his failure to attend a scheduled appointment because of his child’s need for care. (R. at 285.)

                                                       7
       20.    The ALJ gave minimal weight—to the extent work-precluding limitations are

shown—to six opinions, five of which were made on forms for state disability benefits.

The ALJ found that the record did not substantiate the limitations, “given such brief and

infrequent treatment.” (R. at 25.) This finding was proper.

       21.    Dr. Kristina Luna met Plaintiff once, on June 10, 2014, and filled in a check-

the-box psychological assessment. (See R. at 396-401.) She opined that Plaintiff was

moderately limited in his ability to perform complex tasks independently, and in

maintaining attention and concentration for rote tasks. (R. at 399.) She expected his

symptoms to last for 6 months. (R. at 400.)

       22.    Social Worker Sara Hopkins completed a check-the-box psychological

assessment at her first appointment with Plaintiff on September 8, 2014. (R. at 403.) She

noted that Plaintiff took no medication, and observed his mental status as “oriented, alert,

cooperative, anxious, future oriented, well-groomed and dressed.” Id. Hopkins opined that

Plaintiff had normal functioning in maintaining grooming, and was moderately limited in

following, understanding and remembering instructions, performing simple tasks

independently, and attending to a routine and maintaining a schedule. Hopkins found

Plaintiff very limited in maintaining attention and concentration, and in performing low

stress and simple tasks. (R. at 404.) His symptoms were expected to last for 6 months.

Id.

       23.    At Plaintiff’s first meeting with psychiatrist Dr. Michael Simpson on

November 24, 2014, Dr. Simpson observed that Plaintiff’s mental status was “alert,

oriented, cooperative, very friendly,” with no current delusional content or current




                                              8
hallucinations. (R. at 406-07.) Dr. Simpson noted, “I do question if he is over-endorsing

symptoms.” Id.

       24.    Melissa Shoemaker, Social Worker, met Plaintiff on August 18, 2015, and

filled in a psychological assessment form. Noting that Plaintiff had only been seen twice,

Shoemaker checked boxes indicating normal function in grooming, and that Plaintiff was

moderately limited in his capacity to understand directions, perform simple and complex

tasks independently, regularly attend to a routine, and perform low stress tasks. (R. at

410-11.) Shoemaker opined that Plaintiff was very limited in his ability to maintain

attention and concentration, and that the expected duration of these symptoms was 3

months. (R. at 411.)

       25.    Craig Barnes, a social worker, saw Plaintiff on January 11, 2016. He noted

that Plaintiff had “just started” treatment. (R. at 414.) Barnes opined that Plaintiff had

normal functioning in maintaining hygiene and grooming, and was moderately limited in

the capacity to perform simple and complex tasks independently, maintaining a schedule,

and performing low stress and simple tasks. (R. at 415.) Barnes found Plaintiff to be very

limited in his ability to follow instructions and maintain attention and concentration. Barnes

expected these limitations to last 6 months. Id.

       26.    Rebecca Allen, LMHC, filled out an opinion form on January 27, 2017, after

seeing Plaintiff three times. (R. at 419.). She noted that he had no medications currently

prescribed. She opined that he had normal functioning in basic grooming and was

moderately limited in the ability to follow instructions, perform tasks independently, and

perform low stress and simple tasks. She found him very limited in his ability to maintain




                                              9
attention and concentration and to maintain a schedule. (R. at 420.) She expected the

condition to last 3 months. Id.

       27.    The ALJ discounted all these opinions to the extent they found work-

precluding limitations, “given such brief and infrequent treatment.” (R. at 25.) Because the

length of treating relationship is a factor the ALJ must consider, and because, here, the

most any provider saw Plaintiff was three times, the ALJ committed no error giving little

weight to these opinions. This Court also notes the check-the-box nature of all the

opinions, exception Dr. Simpson’s. (R. at 406.) In general, the more explanation a

provider gives, the more weight an ALJ may give to that opinion. See 20 C.F.R. §

404.1527(c)(3) (“The more a medical source presents relevant evidence to support an

opinion, particularly medical signs and laboratory findings, the more weight we will give

that opinion. The better an explanation a source provides for an opinion, the more weight

we will give that opinion.”). Here, with the exception of Dr. Simpson’s, the rejected

opinions were rendered by checking boxes on a standard form, with little explanation of

their bases. (See R. at 399, 403, 404, 411, 415, 420.)

       28.    The ALJ also found that the limitations in the opinions were not supported

by a record that showed that Plaintiff did not pursue consistent treatment or accept

medication to alleviate any of his conditions. (R. at 21.) (“The record is replete with

noncompliance with treatment.”) She noted that Plaintiff tended to schedule

appointments, get forms filled out, and then not return for follow up. (R. at 25.) For

example, after psychologist Dr. John Amos declined to fill out Social Security assessment

forms for him, Plaintiff did not attend a second appointment. (R. at 425.) The ALJ also

noted that Plaintiff refused or did not take medication. (R. at 25; see also R. at 351, 454.)



                                             10
There is no evidence of Plaintiff pursuing consistent care for these allegedly disabling

impairments. It was not error for the ALJ to consider this evidence of lack of treatment in

formulating her opinion.

      29.     Plaintiff next claims that the ALJ erred in reaching an RFC in the absence

of a medical opinion that received more than “some” weight. Defendant argues that the

ALJ properly reviewed the entire record in formulating her RFC. Plaintiff’s argument is

unavailing.

      30.     The Plaintiff has the burden of proving disability. 20 C.F.R. § 404.1512(a).

See also Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009). The law provides that an

ALJ is permitted to assess a claimant’s RFC when the record contains enough evidence

from which an RFC can be determined. See Tankisi v. Comm'r of Soc. Sec., 521 F. App'x

29, 34 (2d Cir. 2013) (summary order). In deciding a disability claim, an ALJ is “entitled

to weigh all of the evidence available to make an RFC finding that [is] consistent with the

record as a whole.” Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013).

      31.     The ALJ is not bound to base RFC on any one medical opinion, but may

rely on the record as a whole. 20 C.F.R. § 404.1545(a)(3). Where the record contains

sufficient evidence from which ALJ could assess a claimant’s RFC, a medical source

statement or medical opinion is not necessarily required. Pellam v. Astrue, 508 F. App’x

87, 91 (2d Cir. 2013).

      32.     Here, ALJ properly considered the evidence before her, and the RFC

properly accounts for the limitations found in Plaintiff’s medical record. The ALJ found

that Plaintiff has a “mild limitation” in his ability to understand, remember, or apply

information, and a “moderate limitation” in his ability to interact with others and to



                                            11
concentrate, persist, or maintain pace. (R. at 16-17.) She found no limitation in adapting

or managing himself. (R. at 17.) In her RFC discussion, the ALJ considered the clinical

observations of treatment providers as well as Plaintiff’s activities of daily life, such as

caring for his child, performing self-care, watching television, and writing. Based on

Plaintiff’s limitations, the ALJ limited Plaintiff to unskilled, routine work, with only

occasional contact with supervisors and coworkers, and an attention span of only 2 hours

at a time. This RFC is consistent with the record, and is supported by substantial

evidence.

                                      CONCLUSION


         For the foregoing reasons, this Court finds that substantial evidence supports the

ALJ’s determination. Therefore, remand is not warranted.



         IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 10) is DENIED.

         FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

13) is GRANTED.

         FURTHER, that the Clerk of Court is directed to CLOSE this case.

         SO ORDERED.

Dated:         December 9, 2019
               Buffalo, New York


                                                        s/William M. Skretny
                                                      WILLIAM M. SKRETNY
                                                     United States District Judge




                                             12
